Citation Nr: 1118133	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-39 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate all elements of his claims by correspondence dated in January 2010.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

In this case, the Veteran contends that his hearing loss and tinnitus were incurred in service as a result of his duties as a radioman aboard ships, including an aircraft carrier.  He reported that while aboard the USS Ranger his sleeping berth was just below the flight deck and he was exposed to loud aircraft noise.  He also described an incident on that ship involving a lightning strike to his communications equipment which blew the ceramic headphones off his head.  He stated that after that incident he was seen in sick bay and treated with aspirin.  He stated he had experienced intermittent ear pain since that time.  At his personal hearing in March 2011 he stated that VA audiologists at the Fort Collins, Colorado, VA Clinic and at the Cheyenne, Wyoming, VA Hospital had associated his tinnitus with his military service.  He also claimed that his hearing loss had worsened since his last VA examination. 

A review of the record reveals that service connection was established in the June 2010 rating decision from which this appeal arose.  It was noted, in essence, that a March 2010 VA audiology examiner found it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure, but that since the Veteran reported his tinnitus was onset in the late 1960's that disorder was not related to military service.  The examiner noted, however, that an etiology opinion could not be provided without resort to mere speculation.  A December 2009 VA ear, nose, and throat consultation report had noted that the Veteran had a long history of gradual hearing loss since the 1980's and a history of service and post-service noise exposure.  An examination revealed a mildly retracted right ear tympanic membrane and a pressure equalization tube on that side and some sclerosis in the left ear.  It was the examiner's opinion that the Veteran's bilateral high frequency sensorineural hearing loss was primarily due to noise induced trauma and secondarily to the present paracusis.  

The Board finds that the Veteran is competent to provide evidence that his hearing has decreased since his last audiological evaluation.  The Veteran has also testified that he received treatment for ear problems subsequent to a lightning strike to the  communications aboard the USS Ranger.  As a copy of that treatment record is not included in the available record, additional efforts are required to search for additional service treatment records or for alternative service records, such as service personnel records or deck logs, that may assist the Veteran in substantiating his claim that he developed tinnitus as a result of a lightning strike that destroyed his ship's communications equipment.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be contacted and requested to provide information regarding the lightning strike incident about the USS Range, such as an approximate date, sufficient to identify and locate any existing records.  He should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  He should be advised that treatment records closer in date to his discharge from active service may be most helpful in substantiating his remaining service connection claim.

After the Veteran has signed any necessary releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review 

2.  Appropriate efforts should be taken to obtain additional service treatment records associated with the Veteran's medical treatment aboard the USS Ranger or to search for alternative service records, such as service personnel records or deck logs, that may assist the Veteran in substantiating his claim that he developed tinnitus as a result of a lightning strike that destroyed the ship's communications equipment.  

3.  Thereafter, the Veteran should be scheduled for a VA audiology examination for opinions as to (a) the current nature and extent of his service-connected bilateral hearing loss and (b) whether there is at least a 50 percent probability or greater (at least as likely as not) that he has tinnitus as a result of active service or which was incurred or permanently aggravated as a result of his service-connected hearing loss.  The examiner should be notified of any specific, verified acoustic trauma event during active service or of the extent to which routine military noise exposure for a radioman aboard ship may be conceded.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


